Van Brunt, P. J.
I dissent. I do not think that the affidavit was a compliance with the provisions of the Code. All that the case of Buell v. Van Camp decides is that such an affidavit conferred jurisdiction upon the court below, and as, in such a case, that court has no power of review, it affirmed the order; but the general term may review, and should review, even where *8jurisdiction lias been obtained, and when such jurisdiction has been improperly exercised they should reverse. In the case at bar the provision of the Code has not been complied with, and, as an attachment is an extreme remedy, its issuance is justified only when the letter and spirit of the statutory requirement are complied with.